THIRD COURT OF APPEALS
                                                 *****
                          CLERK'S REQUEST FOR EXTENSION
                          OF TIME TO FILE CLERK'S RECORD
Appellate Case Number: 03-15-00011-CV Trial Court Number: 14-0187-C26

Style: Clare Trevarthen VS.                                 Counsel/Party Requesting Record:
                                                            Name David Rogers
                                                            Firm:
                                                                  -------------------------
                                                            Address: 1201 Spyglass Drive., Suite 100
vs.                                                                  Austin, TX 78746
Nationstar Mortgage, LLC; Auction.com;
Jeremiah McClain: Pamela Cirkiel
Shamica Thomas; and Helen G. Kinneman
                                                            Phone: 512-923-1836

I, Angela Garcia. Deputy of Williamson County District Clerk, am unable to file the clerk's record in the
above styled case by January 23, 2015 for the following reasons:

  xxxx         Appellant has not paid or made arrangements to pay for the record.
               Appellant has only made a partial payment for the record.
               Appellant has made required payment and has fled a written designation, but due to work
               load, I have been unable to complete the record.
               Other (specify)

2 Notices have been mailed out to the attorney regarding cost of Clerks Record. As of today January 16,
2015, there has been no reply.              Received via e-mail 1/20/15
I estimate the record in this appeal to be approximately 1 volume(s) with each volume being no
more 1MB.

It is respectfully requested that an extension be granted to: (date) February 27,2015
                                                                                    LISA DAVID
                                                            Address: -------~:;D-Hi~st-Rrit--~ct:-~.C,.+[fG-l€r;'-l'ok-------
                                                                                    Williamson County
                                                                                      P. 0. Box 24

                                                            Telephone: (512) _943-1212 _ _ __
                                                            Fax: (512)_943-1222 _ _ _ _ __

      Additional information reflected on back


         ***PLEASE RETURN ORIGINAL TO COURT OF APPEALS- DO NOT FAX***
          Third Court of Appeals, P.O. Box 12547, Capital Station, Austin, TX 78711-2547